DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 04 January 2021 is acknowledged and entered.  Following the amendment, claims 2-5, 23, 29-32 and 55-62 are canceled, and claims 1, 6-22, 24, 28 and 33-50 are amended.    
Currently, claims 1, 6-22, 24-28 and 33-54 are pending and under consideration. 
Note, in the response filed on 04 January 2021, applicant requested an interview on the merits before issuing any further action if the Examiner does not agree that the claims are in condition for allowance.  The examiner tried to contact the applicant by phone, without success (the phone number provided by applicant “is not in service”).

Withdrawal of Objections and Rejections:
All objections and rejections of claims 2-5, 23, 29-32 and 55-62 are moot as the applicant has canceled the claims.

Formal Matters:
Claims
Claims 24, 27, 51 and 54 are objected to for the following informalities, appropriate correction is required for each item:
Claims 24 and 51 recite “Polysorbate 80 of the pharmaceutical composition”; the following is suggested: “Polysorbate 80” (delete “of the pharmaceutical composition”).
Claims 27 and 54 recite “in the patient” twice; the following is suggested: delete 1st “in the patient”, or delete both (it not necessary).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-22 and 33-49 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 remains indefinite and confusing for the reasons of record.  Once again, it is unclear what the claim is trying to claim.  The claim recites “wherein the patient is identified as having a statistically significant improvement in disease activity as determined by the American College of Rheumatology 20% improvement criteria (ACR20) by week 24 of treatment with the antibody”; however, no one can predict such at week 24.  If the claim intends to mean that such a patient is identified at the end of the treatment (24 weeks), the limitation does not add a patentable weight to the claim because such a result is inherent, and does not make a difference to the method of treatment.  Claims 7-21 and 33-48 are similarly indefinite.
Claim 11 recites the limitation "by the Leeds enthesitis index (LEI)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, i.e., claim 1, from which claim 11 is dependent, does not recite LEI.  Claims 12-22 and 38-49 are similarly indefinite.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-22, 24-28 and 33-54 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02319759 (12/18/2014), and as evidenced by Reichert et al. (US 2015/0147337, 5/28/2015), for the reasons of record set forth in the last Office Action mailed on 10/2/2020, at pages 4-5. 
Applicants argument filed on 04 January 2021 is has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 9-10 of the response, the applicant argues that claims 1 and 28 are amended; and NCT02319759 does not disclose that psoriatic arthritis patients would be responders to the antibody used in the method of the claims by achieving one of the endpoints recited; that the results of clinical trials are uncertain prior to their performance as is achievement of the desired clinical endpoints to be measured; and the present invention 9JBI5144USNP1Application No.: 16/181,733and application disclose the results of the clinical trial, demonstrating the measurement and achievement of desired clinical endpoints in psoriatic arthritis patients after treatment with the recited antibody at different time points after start of treatment. 
This argument is not persuasive because the amended claims 1 and 28 incorporate the limitations from the canceled claims 2-5, 23 and/or 29-32, which were rejected in the instant rejection (see last Office Action).  Further, with respect to that NCT02319759 does not disclose that psoriatic arthritis patients would be responders to the antibody and the present invention 9JBI5144USNP1Application No.: 16/181,733and application disclose the results of the clinical trial, efficacy is not a requirement for prior art enablement (see MPEP 2121, III.); i.e., proof of efficacy is not required for a qualified prior art reference.  Note, the limitation “determining that the patient is a responder to treatment with the antibody by achieving the measure of disease improvement” of claims 1 and 28 (last two lines) does not represent an active method step as it is based on the “measuring” step, and calculated, or is a mental step.  Therefore, such does not add patentable weight.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-22, 24-28 and 33-54 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02319759 (12/18/2014) as applied to claims 1, 6-22, 24-28 and 33-54 above, and further in view of Randazzo et al. (US 2018/0094052, 4/5/2018, with effective filing date of 9/30/2016), for the reasons of record set forth in the last Office Action mailed on 10/2/2020, at pages 5-6. 
Applicants argument filed on 04 January 2021 is has been fully considered, but is not deemed persuasive for the reasons below.  
At page 10 of the response, the applicant argues that as set forth above, independent claims 1 and 28 have been amended to more clearly define the invention and the claims are not rendered obvious by the cited references; and the combination of references do not disclose or suggest the achievement of clinical endpoints as recited by the claims. 
This argument is not persuasive for the reasons of record and above.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 6-22, 25-28, 33-50 and 52-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-10, 12 and 13 of U.S. Patent No. 7,935,344, in view of Clinical Trial NCT02319759 (12/18/2014), for the reasons of record set forth in the last Office Action mailed on 10/2/2020, at page 7. 

Claims 1, 6-22, 25-28, 33-50 and 52-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 9 and 10 of U.S. Patent No. 7,993,645, in view of Clinical Trial NCT02319759 (12/18/2014), for the similar reasons above (over US 7,935,344), for the reasons of record set forth in the last Office Action mailed on 10/2/2020.  

Claims 1, 6-22, 25-28, 33-50 and 52-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,783,607, in view of Clinical Trial NCT02319759 (12/18/2014), for the similar reasons above (over US 7,935,344), for the reasons of record set forth in the last Office Action mailed on 10/2/2020.  

Claims 1, 6-22, 25-28, 33-50 and 52-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7-9 of U.S. Patent No. 10,030,070, in view of Clinical Trial NCT02319759 (12/18/2014), for the similar reasons above (over US 7,935,344), for the reasons of record set forth in the last Office Action mailed on 10/2/2020.  

Claims 1, 6-22, 25-28, 33-50 and 52-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 8,221,760, in view of Clinical Trial NCT02319759 (12/18/2014), for the reasons of record set forth in the last Office Action mailed on 10/2/2020, at page 8.

Applicants argument filed on 04 January 2021 is has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 10-11 of the response, the applicant argues that these rejections should be withdrawn in view of the scope of the amended claims and for the 10JBI5144USNP1Application No.: 16/181,733reasons set forth above in response to the rejections for anticipation and obviousness; and in this regard, the cited references do not disclose or suggest the claimed subject matter. 
This argument is not persuasive for the reasons of record and above.

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/16/21